Citation Nr: 0325023	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  98-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entititlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from June 1984 to April 1988.  
Other service was other than honorable.  These matters are 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In October 
2000, the issues were remanded to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

In addition, post-service treatment records reflect a 
diagnosis of PTSD based on alleged in-service stressors, and 
a diagnosis of bipolar disorder.  The veteran has not 
provided sufficient information for verifying the claimed in-
service stressors dated prior to his period of bad conduct.  
To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should afford the veteran an 
opportunity to provide specific 
information regarding any alleged in-
service stressors dated prior to his 
period of bad conduct.  If the veteran 
provides adequate information, the AOJ 
should attempt to verify the stressors.
2.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A VCAA letter should be 
issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

